Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Ray Buie appeals the district court’s order granting the government’s Fed.R.Crim.P. 35(b) motion and reducing his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm the Amended Judgment. See United States v. Davis, 679 F.3d 190, 197 (4th Cir.2012) (holding that district court may consider 18 U.S.C. § 3553(a) (2012) factors “when deciding the extent of [a] sentence reduction after granting [a] Rule 35(b) motion.”). We deny Buie’s motion *276for appointment of counsel, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.